
	
		II
		110th CONGRESS
		1st Session
		S. 75
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require the Federal Aviation Administration to
		  finalize the proposed rule relating to the reduction of fuel tank flammability
		  exposure, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Flight 800 Improvement Act of
			 2007.
		2.Implementation
			 of FAA Rule Relating to Fuel Tank Flammability
			(a)In
			 generalNotwithstanding any other provision of law, not later
			 than January 1, 2008, the Federal Aviation Administration shall finalize and
			 implement, in accordance with paragraph (2), the rule proposed by the Federal
			 Aviation Administration relating to the reduction of fuel tank flammability in
			 transport category airplanes (70 Fed. Reg. 70922, dated November 23, 2005) and
			 operators and manufacturers of airplanes shall take appropriate action to
			 comply with the rule.
			(b)Matching
			 fundsFor each of the fiscal years 2008 through 2017, the
			 Administrator of the Federal Aviation Administration may provide financial
			 assistance to operators and manufacturers of airplanes in an amount that does
			 not exceed $1 for every $1 incurred by such operators and manufacturers for
			 complying with the rule described in subsection (a).
			(c)Study and
			 reportNot later than 180 days after the date of the enactment of
			 this Act, the Administrator of the Federal Aviation Administration shall
			 conduct a study and report to Congress regarding ways to improve the safety and
			 reduce the flammability of fuel tanks that are located on the wings of
			 airplanes.
			(d)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $40,000,000 for each of the fiscal years 2008 through 2017, to carry out the
			 provisions of subsection (b).
			
